Citation Nr: 1014857	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as a herniated lumbar disc, L5-S1, status post 
lumbar laminectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
herniated lumbar disc, L5-S1, status post lumbar laminectomy, 
claimed as a low back disability.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in February 2008.  In a July 2008 decision, the Board 
affirmed the RO's denial of the benefit on appeal.  

In an August 2008 motion, the Veteran requested 
reconsideration of a July 2008 Board decision on the grounds 
that the Board failed to comply with a May 2008 request for a 
copy of his claims file.  The Board vacated the July 2008 
decision.  A copy of the claims file was forwarded to the 
Veteran in August 2009.  The case is once again before the 
Board for review.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was afforded VA examinations in January 2006 and 
March 2008.  VA examiners found the Veteran's current low 
back disability is not likely related in service.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran and his representative contend that the Veteran's 
separation examination was not signed by him and should be 
discounted.  In this regard, the Board notes that the Veteran 
was seen in January 1970, subsequent to his separation 
examination, with complaints of a back ache lasting one week 
with gradual onset, aggravated by sitting for a long time.

The Board finds, as both January 2006 and March 2008 VA 
examination rely, in part, on the lack of findings shown in 
the Veteran's separation examination, that a supplemental VA 
opinion is necessary.  A supplemental opinion is also 
necessary to adequately address the Veteran's statements as 
to his reported in-service injury, and an additional medical 
opinion submitted by the Veteran in August 2009.

In this regard, the Board emphasizes that the Veteran is 
competent to report the occurrence of an injury in service, 
and to report his related symptomatology.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has indicated that the Board may not rely on a medical 
opinion in which it is determined that a veteran's lay 
statements lack credibility solely because it is not 
corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This includes considering a veteran's lay assertions 
of symptomatology that he is competent to observe, unless the 
Board has explicitly found that the assertions are not 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
Board will remand this case again for a new medical opinion, 
based on the premise that the Veteran is competent to observe 
symptoms and describe treatment rendered since service.  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(holding "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review prior to examination.  The 
examiner must review the entire claims 
folder.  

The examiner must provide a supplemental 
opinion with respect to whether it is as 
likely as not that the Veteran's 
degenerative disc disease and herniated 
disc were incurred in service.  In the 
supplemental opinion, the examiner should 
specifically discuss the following: 

A).  The Veteran's statements regarding a 
back injury which occurred while he was 
carrying a man on his back in boot camp 
and his back symptoms after service, 
noting that the Veteran is competent to 
report symptoms that he experienced;   

B.)  Findings in the service treatment 
records pertaining to treatment for back 
pain shortly after the Veteran's 
separation examination, noting that the 
Veteran contends that the signature on 
his separation examination report is not 
his and should therefore be disregarded; 
and

C.)  Medical opinions submitted by the 
Veteran's private physician.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a clear 
rationale for his or her opinion with 
references to the evidence of record and 
must provide a discussion of the facts 
and medical principles involved.

2.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this remand. 
If deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
